—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate and trial counsel, a decision and order of this Court dated October 17, 1994 (People v Banks, 208 AD2d 759), modifying a judgment of the Supreme Court, Kings County, rendered February 26, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *378463 US 745). Bracken, J. P., Thompson, Santucci and Gold-stein, JJ., concur.